UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ee i ee ee a x
: 19¢ev10458 (DLC)

DAVID WALLACE LEVERS, :

Plaintiff, : ORDER

-y- .

MOUNT S. MARY COLLEGE, CARLOS TONCHE,
JR., and JANNELLE HAUG,

Defendants.
ee eee ee ee ee ee eee x
DENISE COTE, District Judge:

 

 

 

 

ORDERED that the time of initial pretrial conference
scheduled for February 7, 2020 is moved to 10:30 a.m. in
Courtroom 18B. All pretrial conferences must be attended by the
attorney who will serve as principal trial counsel.

Dated: New York, New York
January 24, 2020

Josse bh
D SE COTE
United States District Judge
i

 

 
